IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,178



                  EX PARTE JAMES WILLIAM HORNSBY, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 84675 IN THE CRIMINAL DISTRICT COURT
                         FROM JEFFERSON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty years’ imprisonment. The Ninth Court of Appeals affirmed his conviction.

Hornsby v. State, No. 09-06-00273-CR (Tex. App.–Beaumont, Jan. 16, 2008, no pet.).

        Applicant contends that he was denied an opportunity to file a petition for discretionary

review pro se. The trial court made findings of fact and conclusions of law, specifically finding that

there was no evidence that while in prison Applicant received appellate counsel’s correspondence.
                                                                                                      2

The trial court recommended that we grant Applicant an out-of-time petition for discretionary

review. We agree. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Ninth Court of Appeals in Cause No. 09-06-00273-CR that affirmed his conviction

in Case No. 84675 from the Criminal District Court of Jefferson County. Applicant shall file his

petition for discretionary review with the Ninth Court of Appeals within 30 days of the date on

which this Court’s mandate issues.



Delivered: June 24, 2009
Do not publish